In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-17-00183-CR &
                   06-17-00184-CR



         MIRANDA RENEA KELSO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 40th District Court
                  Ellis County, Texas
         Trial Court Nos. 41161CR & 41162CR




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
        Court reporter Michele McManus recorded the trial court proceedings in appellate cause

numbers 06-17-001183-CR and 06-17-00184-CR, styled, Miranda Renea Kelso v. The State of

Texas, trial court cause numbers 41161CR and 41162CR in the 40th Judicial District Court of Ellis

County, Texas. The reporter’s record was originally due in these matters November 6, 2017. That

deadline was extended twice by this Court, resulting in the most recent due date of January 5,

2018. Although we cautioned McManus that additional requests to extend the deadline would not

be granted, absent extraordinary circumstances, she has nonetheless filed a third request for an

extension of the filing deadline. After reviewing McManus’ third motion for an extension, we

found no extraordinary circumstances that would warrant a third extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.


        Therefore, we order McManus to file the reporter’s record in cause numbers 06-17-00183-

CR and 06-17-00184-CR, styled, Miranda Renea Kelso v. The State of Texas, trial court cause

numbers 41161CR and 41162CR in the 40th Judicial District Court of Ellis County, Texas, to be

received by this Court no later than February 1, 2018.



                                                 2
       If the reporter’s record is not received by February 1, we warn McManus that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of this

Court for failing to obey its order.


       IT IS SO ORDERED.




                                            BY THE COURT

Date: January 23, 2018




                                               3